Case: 3:19-cv-00167-WHR-MJN Doc #: 17 Filed: 05/08/20 Page: 1 of 1 PAGEID #: 1905



                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF OHIO
                          WESTERN DIVISION AT DAYTON

CHRISTINA MILLER,

       Plaintiff,                                           Case No. 3:19-cv-167

               vs.

COMMISSIONER OF SOCIAL SECURITY,                            District Judge Walter H. Rice
                                                            Magistrate Judge Michael J. Newman
       Defendant.


                ORDER ADOPTING REPORT AND RECOMMENDATION


       The Court has reviewed the Report and Recommendation of United States Magistrate

Judge Michael J. Newman (Doc. #16), to whom this case was referred pursuant to 28 U.S.C.

§ 636(b), and noting that no objections have been filed thereto and that the time for filing such

objections under Fed. R. Civ. P. 72(b) has expired, hereby ADOPTS said Report and

Recommendation.

       Accordingly, it is hereby ORDERED that:

       1.   The Report and Recommendation (Doc. #16) is ADOPTED in full;

       2.   The Commissioner’s non-disability determination is REVERSED;

       3.   This matter is REMANDED to the Commissioner under the Fourth Sentence
            of 42 U.S.C. § 405(g) for further proceedings; and

       4.   This case is TERMINATED on the docket of this Court.




       05/07/2020
Date: ___________________                          /s/ Walter H. Rice (tp - per Judge Rice authorization after his review)
                                                    ____________________________________
                                                           WALTER H. RICE
                                                       UNITED STATES DISTRICT JUDGE
